Name: 2012/338/EU: Council Decision of 23Ã April 2012 on the signing, on behalf of the Union, of the Agreement in the form of an Exchange of Letters between the European Union, of the one part, and the State of Israel, of the other part, amending the Annexes to Protocols 1 and 2 of the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the State of Israel, of the other part
 Type: Decision
 Subject Matter: international affairs;  international trade;  Asia and Oceania;  European construction;  cooperation policy;  agricultural activity;  fisheries
 Date Published: 2012-06-27

 27.6.2012 EN Official Journal of the European Union L 166/1 COUNCIL DECISION of 23 April 2012 on the signing, on behalf of the Union, of the Agreement in the form of an Exchange of Letters between the European Union, of the one part, and the State of Israel, of the other part, amending the Annexes to Protocols 1 and 2 of the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the State of Israel, of the other part (2012/338/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 20 November 1995, the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the State of Israel, of the other part (1) (hereinafter the Euro-Mediterranean Agreement) was signed. (2) On 14 November 2005, the Council authorised the Commission to conduct negotiations in order to achieve greater liberalisation of trade in agricultural products, processed agricultural products and fish and fishery products with certain Mediterranean countries. The negotiations with Israel were successfully concluded on 18 July 2008. The results of those negotiations are contained in an Agreement in the form of an Exchange of Letters between the European Community and the State of Israel concerning reciprocal liberalisation measures on agricultural products, processed agricultural products and fish and fishery products, the replacement of Protocols 1 and 2 and their Annexes and amendments to the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the State of Israel, of the other part (2) (hereinafter referred to as the 2010 Agreement), which entered into force on 1 January 2010. (3) After the entry into force of the 2010 Agreement, the European Commission and Israel held a number of technical meetings relating to its implementation. Those meetings showed that some technical adjustments to the Euro-Mediterranean Agreement were necessary in order to comply with the commitments of the previous agreements between the European Communities and the State of Israel, which entered into force in 2000 and 2006. On 19 September 2011, the Commission and Israel concluded the negotiation of the necessary technical adjustments, which are contained in a new Agreement in the form of an Exchange of Letters between the European Union, of the one part, and the State of Israel, of the other part, amending the Annexes to Protocols 1 and 2 of the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the State of Israel, of the other part (hereinafter referred to as the Agreement). (4) The Agreement should be signed on behalf of the Union, subject to its conclusion at a later date, HAS ADOPTED THIS DECISION: Article 1 The signing of the Agreement in the form of an Exchange of Letters between the European Union, of the one part, and the State of Israel, of the other part, amending the Annexes to Protocols 1 and 2 of the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the State of Israel, of the other part, is hereby authorised on behalf of the Union, subject to the conclusion of the said Agreement (3). Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union, subject to its conclusion. Article 3 This Decision shall enter into force on the day following that of its adoption. Done at Luxembourg, 23 April 2012. For the Council The President C. ASHTON (1) OJ L 147, 21.6.2000, p. 3. (2) OJ L 313, 28.11.2009, p. 83. (3) The text of the Agreement will be published together with the decision on its conclusion.